Citation Nr: 1738796	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-32 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a psychiatric disability, to include anxiety disorder and depression.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to a rating in excess of 30 percent for a right shoulder disability.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jose Tissera, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from December 1978 to March 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama.  

The issues on appeal were previously before the Board in March 2016 when they were remanded to cure a procedural defect and for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part on his part.


REMAND

By way of background, the appeal concerning the issue of entitlement to service connection for a low back disability was already perfected at the time of the March 2016 Board remand.  The other issues on appeal were also before the Board when they were remanded for issuance of a statement of the case and to allow the Veteran to perfect the appeals.  Statements of the case were issued in May 2016.  In June 2016, the Veteran submitted a VA form 9 wherein he indicated that he desired to appeal all the issues listed on the statements of the case and any supplemental statement of the case.  This submission perfected the appeals concerning the sinus, shoulder, erectile dysfunction, psychiatric and shoulder claims.  These issues are properly before the Board along with the low back claim.  


In the VA form 9 which was received in June 2016, the Veteran indicated a desire to attend a live video conference hearing to be conducted by a Veterans Law Judge.  To date, the Veteran has not been afforded the requested hearing.  A remand is required to schedule this.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




